Broyles, C. J.
This was a suit for nominal damages. A verdict for the plaintiff was demanded by the evidence, and the jury returned a verdict in his favor for $250. A motion for a new trial was made by the defendant, and, before it was heard, the plaintiff voluntarily, and without suggestion from the court, wrote off from the verdict and judgment the sum of $75, making the verdict and judgment $175. A new trial was granted upon the sole ground that in the opinion of the court the verdict was excessive as a matter of law. Held: “The trial judge has the discretion of granting a new trial on the ground that the verdict is excessive, when his mind and conscience disapprove the verdict as rendered, though the verdict is not so large in amount as to cany conviction of bias and prejudice on the part of the jury, and though the ease is one in which the only measure of damages is the enlightened conscience of the jury.” Smith v. Maddox-Rucker Banking Co., 8 Ga. App. 288 (68 S. E. 1092). See also Parks v. Stevens, 27 Ga. App. 180 (94 S. E. 60), and cit.; Brooks v. Jackins, 38 Ga. App. 57 (142 S. E. 574). Judgment affirmed.

Luke and Bloodworth, JJ., concur.